Citation Nr: 1032816	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) 
and Board remand.  


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with an in-service stressor 
which is related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009); 3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, as the 
Board is taking action favorable to the Veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2009).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 
4.125.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records and service personnel 
records are negative for any complaints or diagnoses of a 
psychiatric disorder.  The Veteran's service personnel records 
reveal that he had service in Vietnam, and that while in Vietnam, 
his primary duties were in supply and as a rifleman.  The 
Veteran's service personnel records also reveal that his combat 
history in Vietnam included participation in operations against 
the insurgent communist (Viet Cong) forces in the Republic of 
Vietnam (Danang) on February 1, 1968; participation in operations 
against insurgent communist forces in the Thua Thien Province in 
the Hue City area from March 31, 1968 to May 17, 1968; 
participation in operations against insurgent communist forces in 
the Quang Nam Province and Danang from May 16, 1968 to May 30, 
1968; and participation in OPERATION ALLEN BROOK in the Quang Nam 
Province from May 31, 1968 to June 23, 1968.  His DD 214 reveals 
that he was awarded the National Defense Service Medal.  His 
service personnel records indicate that he was also awarded the 
Vietnam Service Medal with two stars and the Republic of Vietnam 
Campaign Medal.

In June 1969, the Veteran underwent a VA examination.  The 
examination report notes that the Veteran had apparent headaches 
which were part of a minimal anxiety reaction.  

In a March 2004 lay statement, the Veteran's wife reported that 
she has known the Veteran since 1962 and that since his discharge 
from active duty service he has had a personality change with 
mood swings, depression, social withdrawal, nightmares, night 
sweats, fear of large crowds, hypervigilance, and drinking 
problems.

In an April 2004 statement, the Veteran indicated that he 
experienced numerous stressors during active duty service in 
Vietnam.  He reported stressors including:  1) a "Viet Cong 
gorilla" fell into his foxhole one night and scared the Veteran 
so much that he urinated in his pants and killed him; 2) he 
killed an old woman and a little girl who were shooting at him 
with a machine gun; 3) he killed many enemy soldiers; 4) he saw 
men die after stepping on a mine; and 5) while standing behind a 
fallen tree, a mortar round came in and flipped him "like a 
little doll" causing shrapnel to lodge in his leg and his gunman 
to die.  He noted that he had a corpsman fix his leg and not say 
anything about it because his mother was dying of cancer at home 
and he did not want her to worry about him.  He stated that, 
since service discharge, he drank a lot and had symptoms 
including nightmares, depression, fear of crowds and noisy 
places, hypervigilance, night sweats, and anger outbursts.

VA treatment records from October 2003 through March 2006 reveal 
diagnoses of and treatment for PTSD.  A January 2004 record notes 
that the Veteran reported stressors during active duty service in 
Vietnam including shooting an enemy soldier who fell into his 
bunker and that a friend who was kneeling behind him was shot.  
The physician noted that the Veteran had some shrapnel marks on 
his leg.  The diagnoses were alcohol dependence, rule out PTSD, 
and rule out panic disorder.  The physician stated that the 
Veteran related symptoms of reliving, avoidance, and physical 
stress suggestive of PTSD.  Another January 2004 treatment record 
reveals that the Veteran reported combat during service in 
Vietnam.  The diagnoses were partial alcohol dependence and PTSD.  
February 2004 and April 2004 treatment records also reflect 
diagnoses of unstable PTSD.  A May 2004 treatment record notes 
that the Veteran reported stressors in Vietnam including killing 
an enemy soldier who fell into his bunker at night and being 
injured in a mortar blast along with a friend, Bill the "A" 
gunner, who took the majority of the blast to his chest.  After 
determining that all criteria necessary to support a finding of 
PTSD were met, the VA physician diagnosed PTSD, alcohol 
dependence in early remission, and rule out major depression.  A 
June 2004 treatment record notes a diagnosis of PTSD.  August 
2004, September 2004, October 2004, and November 2004 treatment 
records reflect diagnoses of unstable PTSD.  January 2006 and 
March 2006 treatment record also reveals a diagnosis of PTSD.  

During a January 2006 hearing before the RO, the Veteran reported 
stressors including the following:  1) while on perimeter watch 
in April 1968 with mortar rounds coming in, a Viet Cong soldier 
fell into the same foxhole that the Veteran was in, and that they 
struggled and the Veteran killed him; 2) the Veteran experienced 
rocket and mortar attacks in March 1968 and April 1968; and 3) 
while in Phu Bai in March 1968 or April 1968, the Veteran was 
injured in the leg by shrapnel rounds from a mortar explosion and 
observed the mortar explosion kill his aide gunner.  

An April 2010 memorandum from the RO's U.S. Army and Joint 
Services Records Research Center (JSRRC) reflects that the 
Veteran's report of coming under attack and receiving rocket and 
mortar rounds while on perimeter watch was verified because 
records showed that the Veteran's unit, Company A, 1st Battalion, 
27th Marines, 1st Marine Division, received rocket and heavy 
small arms fire as well as small arms and automatic weapon fire 
from an estimated 45 enemies.

After a thorough review of the evidence of record, the Board 
concludes that service connection for PTSD is warranted.  The 
medical evidence of record clearly shows that the Veteran has a 
current diagnosis of PTSD for VA purposes.  See 38 C.F.R. 
§ 4.125.  However, the Veteran's claim was most recently denied 
on the basis that there was no medical evidence of record linking 
the Veteran's PTSD to his verified inservice stressor of having 
come under attack and received rocket and mortar fire while on 
perimeter watch.  In this regard, the Board observes that a May 
2004 VA treatment record reflects that the Veteran's diagnosis of 
PTSD was based on the reported stressors of killing an enemy 
soldier who fell into his bunker at night and being injured in a 
mortar blast along with a friend (Bill the "A" gunner) who took 
the majority of a blast to his chest.  Although there are 
numerous other diagnoses of PTSD of record, they do not reflect 
the stressors on which such diagnoses are based.  Thus, although 
the RO's JSRRC Coordinator was able to confirm the Veteran's 
reported stressor of having come under attack and received rocket 
and mortar fire while on perimeter watch, there is no evidence 
that the specific stressors on which the Veteran's diagnosis of 
PTSD is based have been verified.  

However, the regulatory changes which became effective on July 
13, 2010 state that the Veteran's lay testimony alone is 
sufficient to establish the occurrence of a claimed in-service 
stressor if that stressor is related to the Veteran's fear of 
hostile military or terrorist activity.  As noted above, the May 
2004 VA treatment record reflects that the Veteran's diagnosis of 
PTSD was based on the reported stressors of killing an enemy 
soldier who fell into his bunker at night and being injured in a 
mortar blast along with a friend (Bill the "A" gunner) who took 
the majority of a blast to his chest.  The Board finds that the 
stressors cited in the May 2004 VA treatment record are clearly 
related to the Veteran's fear of hostile military activity, and 
his statements are consistent with the information available 
about his period of service in Vietnam, to include his combat 
history.  Therefore, in accordance with the regulatory changes 
made to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  Accordingly, there is credible 
evidence of record which establishes the occurrence of the 
Veteran's claimed stressors.  

For the reasons discussed above, the Board finds that the Veteran 
has a current diagnosis of PTSD that is associated with 
in-service stressors related to fear of hostile military 
activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Thus, 
applying the doctrine of reasonable doubt, the Board finds that 
the Veteran's PTSD is related to active military service and 
therefore, service connection for PTSD is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


